414 So.2d 24 (1982)
CITY OF MIAMI, Appellant,
v.
Robert X. WRIGHT (Deceased) and Earline M. Wright, Appellees.
No. AG-285.
District Court of Appeal of Florida, First District.
May 18, 1982.
*25 George F. Knox, Jr., City Atty. and Joseph Hackney, Jr., Asst. City Atty., Miami, for appellant.
Sam H. Nedelman, Miami, for appellees.
PER CURIAM.
The City of Miami urges that the Deputy Commissioner erred in awarding to the claimant attorney's fees. We agree. Since the City of Miami admitted that the claimant, now deceased, suffered a compensable injury and paid to him certain Workers' Compensation benefits, there is no basis for assessing attorney's fees pursuant to Section 440.34(2)(c), Florida Statutes (1979). Four Quarters Habitat, Inc. v. Miller, 405 So.2d 475 (Fla. 1st DCA 1981). Dolphin Tire Co. v. Ellison, 402 So.2d 36 (Fla. 1st DCA 1981) contains no support for the claimant's argument, for the carrier in that case denied that a compensable catastrophic injury, as defined by Section 440.15(2)(b), Florida Statutes (1979), occurred. In fact, Dolphin Tire specifically states that it should not be construed to authorize benefits where the employer/carrier does not deny that an injury occurred and the claimant is not required to prove his injury and entitlement to compensation. Id., at 37.
REVERSED.
McCORD, MILLS and SHIVERS, JJ., concur.